Citation Nr: 1236454	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-03 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1979 to April 1982 and from March 2004 to May 2005, including combat service in Afghanistan from April 2004 to April 2005.  He also had additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an  August 2007 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for tinnitus.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's tinnitus manifested during active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A.         §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For combat veterans claiming injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection.  VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521  (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464  (1996). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as organic diseases of the nervous system, which tinnitus is considered, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus Claim

A January 1977 service entrance examination was negative for any relevant abnormalities and the Veteran denied ear trouble in an accompanying Report of Medical History (RMH).  A February 1982 service discharge examination was also negative for any relevant abnormalities.  The remaining service treatment records from this period of service were negative for complaints, treatments or diagnoses related to tinnitus.

Examinations conducted in December 1988, July 1992, March 1997 and in February 2002 were negative for any relevant abnormalities.

A September 2004 Pre-Deployment Health Assessment reflected the Veteran's reports that his health was excellent and found that no referral for further evaluation was indicated.

A March 2005 Post-Deployment Health Assessment reflected the Veteran's reports of having been often exposed to loud noises while in theater.  He again denied having or developing ringing in the ears at anytime during his deployment.

An April 2005 Post-Deployment Health Assessment reflected the Veteran's reports of having been often exposed to loud noises while in theater.  He also denied having or developing ringing in the ears at anytime during his deployment.

In an April 2005 Report of Medical Assessment, the examiner indicated that the Veteran's complaints included tinnitus.
A July 2007 VA audiology examination reflected the Veteran's reports of bilateral tinnitus since December 2003.  This tinnitus was constant, sometimes louder and was most bothersome at night.  He must sometimes turn on a fan to block the sound out.  Tympanometry was consistent with Ad tympanogram which suggests hyper mobility and was sometimes consistent with tympanic membrane scarring.  Acoustic reflexes revealed artifact, which was sometimes present with hyper mobility.  Following this examination and a review of the Veteran's claims file, the examiner opined that the Veteran's tinnitus was less likely as not due to noise exposure during service.  Although record documented the onset of the Veteran's tinnitus during active duty, it also documented hypertension, which is also a common contributor to tinnitus.

In a September 2008 statement, the Veteran wrote that his occupational experience as a corrections officer had no impact on his tinnitus as none of his areas of reasonability were subjected to loud noise.  He did not report his tinnitus in his post-deployment questionnaire as he was in a "rush to complete" the form.  His hypertension was under control and had been for years.

A September 2008 VA audiology examination reflected the Veteran's reports of constant tinnitus, which he perceived as a ringing of a medium pitch, since April 2005.  He did notice intermittent tinnitus while serving in Afghanistan in 2004 as a construction supervisor.  Noise exposure during his second tour of service included construction-related noise, generators, helicopters, heavy equipment and incoming weapon fire.  Post-service occupational exposure included his work as a corrections officer and there was no post-service recreational noise exposure reported.  Adult ear infections, ear surgery, eardrum perforation and a head injury were denied.  Type Ad tympanogram indicated hyperflaccid movement at normal pressure while acoustic reflexes and reflex decay were consistent with artifact.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that she was unable to resolve the issue of whether his tinnitus was likely related to service without resorting to mere speculation.  There was inconsistent documentation of tinnitus in the claims file, with the Veteran denying experiencing ringing in his ears on a Post-deployment Health Assessments in March and April 2005 and an April 2005 Health Care Provider Comments section noting tinnitus.

In a January 2009 substantive appeal, the Veteran wrote that his tinnitus was slight when it began and that he didn't always notice it.  It also seemed to come and go.  He truthfully answered that he did not have ringing in his ears when asked during service as he was not experiencing the symptoms when he was asked.  He began to experience tinnitus after his in-service noise exposure.

Analysis

The Veteran has a current disability as he has been diagnosed with tinnitus.  In order for his current tinnitus to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that it manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

In-service noise exposure is conceded as the Veteran's reports of acoustic trauma are consistent with his reported duties and service history, including his combat service in Afghanistan.  38 U.S.C.A. § 1154(b).  The evidence of record, including the DD-214, establishes that his in-service military occupational specialty of Construction Engineering Supervisor exposed him to noise.  This specialty is shown to involve a "Highly Probable" exposure to hazardous noise; thus, the Veteran's in-service noise exposure is conceded.  See Fast Letter 10-35 (Sept. 2, 2010).

Considering the circumstances of the Veteran's service, he was likely exposed to significant noise while serving in combat operations in Afghanistan.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

A lay person is competent to report tinnitus.  The Veteran's reports of ongoing symptoms since service are competent and credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.  There is no evidence to contradict the Veteran's reports and they are therefore accepted as credible.  The Board notes that while the Veteran had denied experiencing ringing in his ears in the March 2005 and April 2005 Post-Deployment Health Assessment, the April 2005 examiner did note his complaints of tinnitus.
For this reason, the Board accepts the Veteran's statements regarding the onset of his tinnitus and his lack of noise exposure in his post-service civilian occupation as competent and credible.

The July 2007 VA examiner opined that the Veteran's tinnitus was less likely the result of his in-service acoustic trauma and attributed it to his hypertension, despite the documented presence of tinnitus during service.  However, the examiner did not provide a rationale in support of this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  This opinion is therefore afforded little, if any, probative weight.

In addition, the September 2008 VA examiner opined that she was unable to provide an etiological opinion for the Veteran's tinnitus without resorting to mere speculation due to inconsistent reports of tinnitus in-service clinical records.  The Board notes that relying on the VA examiners' hesitance to offer a definitive opinion "without resort to speculation" is disfavored by the courts, see Jones v. Shinseki, 23 Vet. App. 382, 390 (2009), and such an opinion by itself provides neither positive nor negative support for the claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  Thus, this opinion is of no probative value as to the question of a nexus between the claimed tinnitus and the Veteran's service. 

There is competent and credible evidence with regard to whether there is a nexus, which consists of the Veteran's reports of a continuity of symptomatology and the documented onset of tinnitus during service.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for tinnitus are granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


